SULLIVAN, J.
William Stamets the payee on a promissory note sought to hold the W. A. Fennell & Co. as endorsers. It was shown that the viee-president of the corporation signed the note in the absence of the president. It appeared also that the Fennell Co. were selling stock on subscription for the makers of the note and in this way only, was connected with the business of the makers.
Judgment in the Common Pleas was in favor of the Company and Stamets prosecuted error to the Court of Appeals which held:
1. From the record it is found that there is no evidence of actual or apparent authority on part of any officer not even the president, to sign the corporate name as endorsers on the maker’s note, or on any paper of similar character.
2. Before recovery could be had it would have to be shown that there was some authority proceeding from the board of directors.
3. There is no inherent power in the president of a corporation to sign the name of the corporation to commercial paper and render the corporation liable.
4. The ordinary rules governing the scope of an agent’s authority apply to the agents and officers of a corporation just as they do to the agents of a private individual.
Judgment of lower court affirmed.